
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17


SERENA SOFTWARE, INC.

1999 DIRECTOR OPTION PLAN

As Amended and Restated*

--------------------------------------------------------------------------------

*As Amended and Restated and Adopted by the Board of Directors on December 7,
2001 and ratified by the Shareholders on June 28, 2002. Share numbers referenced
in this amendment and restatement reflect the single 3-for-2 forward stock split
implemented by the Company (on March 30, 2000) since the adoption of the Plan.

        1.    Purposes of the Plan.    The purposes of this 1999 Director Option
Plan as amended and restated are to attract and retain the best available
personnel for service as Outside Directors (as defined herein) of the Company,
to provide additional incentive to the Outside Directors of the Company to serve
as Directors, and to encourage their continued service on the Board.

        All options granted hereunder shall be nonstatutory stock options.

        2.    Definitions.    As used herein, the following definitions shall
apply:

        (a)  "Board" means the Board of Directors of the Company.

        (b)  "Code" means the Internal Revenue Code of 1986, as amended.

        (c)  "Common Stock" means the common stock of the Company.

        (d)  "Company" means SERENA Software, Inc.

        (e)  "Director" means a member of the Board.

        (f)    "Disability" means total and permanent disability as defined in
section 22(e)(3) of the Code.

        (g)  "Employee" means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. The payment
of a Director's fee by the Company shall not be sufficient in and of itself to
constitute "employment" by the Company.

        (h)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (i)    "Fair Market Value" means, as of any date, the value of Common
Stock determined as follows:

        (i)    If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system for the last market
trading day prior to the time of determination as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

        (ii)  If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock for the last market trading day prior to the time of determination,
as reported in The Wall Street Journal or such other source as the Board deems
reliable; or

        (iii)  In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the Board.

        (j)    "Inside Director" means a Director who is an Employee.

        (k)  "Option" means a stock option granted pursuant to the Plan.

--------------------------------------------------------------------------------




        (l)    "Optioned Stock" means the Common Stock subject to an Option.

        (m)  "Optionee" means a Director who holds an Option.

        (n)  "Outside Director" means a Director who is not an Employee.

        (o)  "Parent" means a "parent corporation," whether now or hereafter
existing, as defined in Section 424(e) of the Code.

        (p)  "Plan" means this 1999 Director Option Plan as amended and
restated.

        (q)  "Share" means a share of the Common Stock, as adjusted in
accordance with Section 10 of the Plan.

        (r)  "Subsidiary" means a "subsidiary corporation," whether now or
hereafter existing, as defined in Section 424(f) of the Internal Revenue Code of
1986.

        3.    Stock Subject to the Plan.    Subject to the provisions of
Section 10 of the Plan, the maximum aggregate number of Shares which may be
optioned and sold under the Plan is 225,000 Shares (the "Pool") (the Shares may
be authorized, but unissued, or reacquired Common Stock), plus an annual
increase to be added on the first day of each fiscal year, beginning with the
fiscal year ending January 31, 2001, equal to the lesser of (i) 1/2% of the
Shares of Common Stock outstanding on the last day of each preceding fiscal year
or (ii) such amount as determined by the Board of Directors.

        If an Option expires or becomes unexercisable without having been
exercised in full, the unpurchased Shares which were subject thereto shall
become available for future grant or sale under the Plan (unless the Plan has
terminated). Shares that have actually been issued under the Plan shall not be
returned to the Plan and shall not become available for future distribution
under the Plan.

        4.    Administration and Grants of Options under the Plan.    

        (a)    Procedure for Grants.    All grants of Options to Outside
Directors under this Plan shall be automatic and nondiscretionary and shall be
made strictly in accordance with the following provisions:

        (i)    No person shall have any discretion to select which Outside
Directors shall be granted Options or to determine the number of Shares to be
covered by Options.

        (ii)  Each Outside Director shall be automatically granted an Option to
purchase 37,500 Shares (the "First Option") on the date on which such person
first becomes an Outside Director, whether through election by the shareholders
of the Company or appointment by the Board to fill a vacancy; provided, however,
that an Inside Director who ceases to be an Inside Director but who remains a
Director shall not receive a First Option.

        (iii)  Each Outside Director shall be automatically granted an Option to
purchase 15,000 Shares (a "Subsequent Option") on the first day of each fiscal
year (beginning February 1, 2002) provided he or she is then an Outside Director
and if as of such date, he or she shall have served on the Board for at least
the preceding six (6) months.

        (iv)  Notwithstanding the provisions of subsections (ii) and
(iii) hereof, any exercise of an Option granted before the Company has obtained
shareholder approval of the Plan in accordance with Section 16 hereof shall be
conditioned upon obtaining such shareholder approval of the Plan in accordance
with Section 16 hereof.

        (v)  The terms of a First Option granted hereunder shall be as follows:

        (A)  the term of the First Option shall be ten (10) years.

2

--------------------------------------------------------------------------------

        (B)  the First Option shall be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in Sections 8
and 10 hereof.

        (C)  the exercise price per Share shall be 100% of the Fair Market Value
per Share on the date of grant of the First Option.

        (D)  subject to Section 10 hereof, the First Option shall become
exercisable cumulatively with respect to 1/4th of the Shares subject to the
First Option on the anniversary of the date of grant, and as to 1/48th of the
First Option at the end of each month thereafter, provided that the Optionee
continues to serve as a Director on such dates.

        (vi)  The terms of a Subsequent Option granted hereunder shall be as
follows:

        (A)  the term of the Subsequent Option shall be ten (10) years.

        (B)  the Subsequent Option shall be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in Sections 8
and 10 hereof.

        (C)  the exercise price per Share shall be 100% of the Fair Market Value
per Share on the date of grant of the Subsequent Option.

        (D)  subject to Section 10 hereof, the Subsequent Option shall become
exercisable with respect to 100% of the Shares subject to the Subsequent Option
on the anniversary of the date of grant, provided that the Optionee continues to
serve as a Director on such date.

        (vii) In the event that any Option granted under the Plan would cause
the number of Shares subject to outstanding Options plus the number of Shares
previously purchased under Options to exceed the Pool, then the remaining Shares
available for Option grant shall be granted under Options to the Outside
Directors on a pro rata basis. No further grants shall be made until such time,
if any, as additional Shares become available for grant under the Plan through
action of the Board or the shareholders to increase the number of Shares which
may be issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.

        5.    Eligibility.    Options may be granted only to Outside Directors.
All Options shall be automatically granted in accordance with the terms set
forth in Section 4 hereof.

        The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate the Director's relationship with the Company at any time.

        6.    Term of Plan.    The Plan shall become effective upon the earlier
to occur of its adoption by the Board or its approval by the shareholders of the
Company as described in Section 16 of the Plan. It shall continue in effect for
a term of ten (10) years unless sooner terminated under Section 11 of the Plan.

        7.    Form of Consideration.    The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall consist of (i) cash, (ii) check, (iii) other shares which (x) in the case
of Shares acquired upon exercise of an option, have been owned by the Optionee
for more than six (6) months on the date of surrender, and (y) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Option shall be exercised, (iv) consideration
received by the Company under a cashless exercise program implemented by the
Company in connection with the Plan, or (v) any combination of the foregoing
methods of payment.

3

--------------------------------------------------------------------------------


        8.    Exercise of Option.    

        (a)    Procedure for Exercise; Rights as a Shareholder.    Any Option
granted hereunder shall be exercisable at such times as are set forth in
Section 4 hereof; provided, however, that no Options shall be exercisable until
shareholder approval of the Plan in accordance with Section 16 hereof has been
obtained.

        An Option may not be exercised for a fraction of a Share.

        An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may consist of any consideration and method of payment
allowable under Section 7 of the Plan. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
A share certificate for the number of Shares so acquired shall be issued to the
Optionee as soon as practicable after exercise of the Option. No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date the stock certificate is issued, except as provided in Section 10 of
the Plan.

        Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.

        (b)    Termination of Continuous Status as a Director.    Subject to
Section 10 hereof, in the event an Optionee's status as a Director terminates
(other than upon the Optionee's death or Disability), the Optionee may exercise
his or her Option, but only within three (3) months following the date of such
termination, and only to the extent that the Optionee was entitled to exercise
it on the date of such termination (but in no event later than the expiration of
its ten (10) year term). To the extent that the Optionee was not entitled to
exercise an Option on the date of such termination, and to the extent that the
Optionee does not exercise such Option (to the extent otherwise so entitled)
within the time specified herein, the Option shall terminate.

        (c)    Disability of Optionee.    In the event Optionee's status as a
Director terminates as a result of Disability, the Optionee may exercise his or
her Option, but only within twelve (12) months following the date of such
termination, and only to the extent that the Optionee was entitled to exercise
it on the date of such termination (but in no event later than the expiration of
its ten (10) year term). To the extent that the Optionee was not entitled to
exercise an Option on the date of termination, or if he or she does not exercise
such Option (to the extent otherwise so entitled) within the time specified
herein, the Option shall terminate.

        (d)    Death of Optionee.    In the event of an Optionee's death, the
Optionee's estate or a person who acquired the right to exercise the Option by
bequest or inheritance may exercise the Option, but only within twelve
(12) months following the date of death, and only to the extent that the
Optionee was entitled to exercise it on the date of death (but in no event later
than the expiration of its ten (10) year term). To the extent that the Optionee
was not entitled to exercise an Option on the date of death, and to the extent
that the Optionee's estate or a person who acquired the right to exercise such
Option does not exercise such Option (to the extent otherwise so entitled)
within the time specified herein, the Option shall terminate.

        9.    Non-Transferability of Options.    The Option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Optionee, only by the Optionee.

4

--------------------------------------------------------------------------------

        10.    Adjustments Upon Changes in Capitalization, Dissolution, Merger
or Asset Sale.    

        (a)    Changes in Capitalization.    Subject to any required action by
the shareholders of the Company, the number of Shares covered by each
outstanding Option, the number of Shares which have been authorized for issuance
under the Plan but as to which no Options have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option, as well
as the price per Share covered by each such outstanding Option, and the number
of Shares issuable pursuant to the automatic grant provisions of Section 4
hereof shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.

        (b)    Dissolution or Liquidation.    In the event of the proposed
dissolution or liquidation of the Company, to the extent that an Option has not
been previously exercised, it shall terminate immediately prior to the
consummation of such proposed action.

        (c)    Merger or Asset Sale.    In the event of a merger of the Company
with or into another corporation or the sale of substantially all of the assets
of the Company, the Option or option shall become fully exercisable, including
as to Shares for which it would not otherwise be exercisable. Thereafter, the
Option or option shall remain exercisable in accordance with Sections 8(b)
through (d); provided, however, that if the Successor Corporation does not
assume such outstanding Option or substitute for it an equivalent option, and
the Option would otherwise terminate pursuant to Sections 8(b) through 8(d)
after the consummation of the merger or asset sale transaction, then the Board
shall notify the Optionee that the Option shall be fully exercisable for a
period of thirty (30) days from the date of such notice, and upon the expiration
of such period the Option shall terminate.

        For the purposes of this Section 10(c), an Option shall be considered
assumed if, following the merger or sale of assets, the Option confers the right
to purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).
If such consideration received in the merger or sale of assets is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option, for each Share of Optioned Stock
subject to the Option, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

        11.    Amendment and Termination of the Plan.    

        (a)    Amendment and Termination.    The Board may at any time amend,
alter, suspend, or discontinue the Plan, but no amendment, alteration,
suspension, or discontinuation shall be made which would impair the rights of
any Optionee under any grant theretofore made, without his or her consent. In
addition, to the extent necessary and desirable to comply with any applicable
law, regulation or stock exchange rule, the Company shall obtain shareholder
approval of any Plan amendment in such a manner and to such a degree as
required.

5

--------------------------------------------------------------------------------

        (b)    Effect of Amendment or Termination.    Any such amendment or
termination of the Plan shall not affect Options already granted and such
Options shall remain in full force and effect as if this Plan had not been
amended or terminated.

        12.    Time of Granting Options.    The date of grant of an Option
shall, for all purposes, be the date determined in accordance with Section 4
hereof.

        13.    Conditions Upon Issuance of Shares.    Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, state securities laws, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

        As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares, if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned relevant provisions of law.

        Inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

        14.    Reservation of Shares.    The Company, during the term of this
Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

        15.    Option Agreement.    Options shall be evidenced by written option
agreements in such form as the Board shall approve.

        16.    Shareholder Approval.    The Plan shall be subject to approval by
the shareholders of the Company within twelve (12) months after the date the
Plan is adopted. Such shareholder approval shall be obtained in the degree and
manner required under applicable state and federal law and any stock exchange
rules.

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17

